Citation Nr: 0534202	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  99-06 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the arms (not including the shoulders).

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the legs (not including the knees).

3.  Entitlement to an increased rating for residuals of a 
compression fracture 
at L2-3, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1978.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

In May 2000, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

In September 2000, the Board remanded these matters to the RO 
for further action.  As a result, the RO granted the 
veteran's claims for service connection for a right and left 
knee disorder, as well as a right and left shoulder disorder.  
Therefore, the remaining issues on appeal are listed on the 
title page of this action.

After accomplishing the requested action to the extent 
possible, the RO continued the denial of each claim (as 
reflected in the March 2005 and June 2005 supplemental 
statements of the case (SSOC)) and returned these matters to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  There is no evidence of degenerative joint disease (DJD) 
of the arms (not including the shoulders) in service or for 
many years thereafter, and no competent evidence of a nexus 
between the veteran's current disorder and his period of 
active service.   

2.  There is no evidence of degenerative joint disease (DJD) 
of the legs (not including the knees) in service or for many 
years thereafter, and no competent evidence of a nexus 
between the veteran's current disorder and his period of 
active service.   

3.  The evidence of record does not more nearly approximate 
severe limitation of motion of the lumbar spine or muscle 
spasms on extreme forward bending, loss of lateral spine 
motion in the standing position unilaterally.

4.  The evidence of record dated on and after September 26, 
2003, does not more nearly approximate forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Service connection for degenerative joint disease (DJD) 
of the arms (not including the shoulders) is not established.  
38 U.S.C.A. §§ 1110, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  Service connection for degenerative joint disease (DJD) 
of the legs (not including the knees) is not established.  
38 U.S.C.A. §§ 1110, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

3.  The criteria for a rating in excess of 20 percent for 
residuals of a compression fracture at L2-3 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims for a 
bilateral upper and lower extremity disorder, excluding the 
shoulders and knees; as well as residuals of a compression 
fracture at L2-3, currently rated 20 percent disabling.

Through October 2002 and December 2003 notice letters as well 
as March 2005 and June 2005 SSOCs, the RO notified the 
veteran and his representative of the legal criteria 
governing the claims, the evidence that had been considered 
in connection with the appeal, and the bases for the denial 
of the claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the October 2002 and December 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Furthermore, the veteran was requested to provide the RO with 
any evidence or information in his possession pertaining to 
his claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent service medical 
records that he had in his possession.  As such, the Board 
finds the veteran to be on notice to provide any evidence in 
his possession that pertains to the claims, and on these 
facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the July 1998 rating action on appeal.  The Board finds that 
the lack of full, pre-adjudication notice in this appeal does 
not, in any way, prejudice the veteran.  In this regard, the 
Court has also held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, with respect to the matters 
herein decided, any delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
each claim was fully developed and re-adjudicated after 
notice was provided.  

As indicated above, the March 2005 and June 2005 SSOCs 
notified the veteran what was needed to substantiate his 
claims and also identified the evidence that had been 
considered with respect to the claims.  Furthermore, in the 
October 2002 and December 2003 notice letters, the RO advised 
the veteran of VA's responsibilities to notify and assist him 
in his claims.  After the notice letters and SSOCs, the 
veteran was afforded an opportunity to respond.  The veteran 
has not identified any medical treatment providers from whom 
he wanted the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are treatment 
records from the VA and non-VA medical providers.  The 
veteran has been afforded a number of VA examinations in 
connection with his claims; the reports of which are 
associated with the claims file. Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional, existing 
evidence pertinent to the claims for service connection and 
an increased rating that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.  

II.  Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3) 3.309(a).    

In this case, the Board notes that, despite the veteran's 
contentions, there is no medical evidence of treatment or 
diagnoses of the veteran's claimed arthritis of the upper and 
lower extremities, excluding the knees and shoulders, during 
service, or within a year of discharge.   Therefore, service 
connection may not be established based on chronicity in 
service or for disability first seen in service with 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.  In addition, the presumption of 
in-service incurrence for arthritis is not for application.  
38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3) 3.309(a).  

Except for the veteran's service-connected shoulder and knee 
disorders, there is no evidence of a current disorder, to 
include arthritis, of the upper or lower extremities.  

Moreover, the Board finds no competent evidence of a nexus 
between the veteran's claimed upper and lower extremity 
disorders and his period of active service.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  

The Board has considered the veteran's May 2000 testimony 
before the undersigned. The Board emphasizes, however, that 
the veteran, as a lay person, is not competent to offer an 
opinion as to the etiology of his disorder.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Thus, his personal opinion that he may have a bilateral upper 
and lower extremity disorder in addition to his service-
connected shoulders and knees in service or that it is 
otherwise related to service is not a sufficient basis for 
awarding service connection.  

Absent such competent evidence of a nexus, the claim must be 
denied.  Accordingly, the Board finds that the preponderance 
of the evidence is against service connection for arthritis 
of the upper and lower extremities, excluding the knees and 
shoulders.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

III.  Increased Rating 

Where the issue is entitlement to an increased rating, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). The evidence in closest 
proximity to the recent claim is the most probative in 
determining the current extent of impairment.  Id.  

The veteran's service-connected low back strain is rated, in 
part, based on limitation of motion.  In such cases, the 
Board must also consider, in conjunction with the otherwise 
applicable diagnostic code, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

There are similar considerations with respect to arthritis.  
With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

By regulatory amendment effective September 26, 2003, 
substantive changes were made to the schedular criteria for 
evaluation diseases and injuries of the spine.  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new rating criteria, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  

The Board notes that the RO addressed the previous and 
amended rating criteria in the February 2005 supplemental 
statement of the case.  Therefore, the Board may also 
consider these amendments without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. §  4.14 (2005).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  With muscle spasm 
on extreme forward bending, and loss of lateral spine motion, 
unilateral, in a standing position, a 20 percent evaluation 
is warranted.  A 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation if it is moderate or a 40 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2005).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board finds that a rating in excess of 20 percent is not 
warranted under the old regulations.  The evidence prior to 
September 26, 2003, does not more nearly approximate the 
criteria for the next highest rating under Diagnostic Code 
5295 or 5292.  

According to a January 1998 VA examination report of the low 
back, the lumbar spine had forward flexion to 80 degrees; 
backward extension to 10 degrees; left bending to 20 degrees; 
right bending to 10 degrees; rotation to the left to 40 
degrees; and rotation to the right to 20 degrees.  The 
examiner noted that, with flare ups, the lumbar spine had 
forward flexion to 40 degrees; backward extension to 5 
degrees; left bending to 10 degrees; right bending to 10 
degrees; rotation to the left to 20 degrees; and rotation to 
the right to 20 degrees.  An x-ray study of the lumbosacral 
spine revealed an old healed compression fracture at L2 with 
no significant loss of height and no retropropulsion of any 
fragments posteriorly.  The examiner's impression was a mild, 
healed, status post L2 compression fracture with residual 
mechanical low back pain with no evidence of neurocompressive 
pathology.  The examiner commented that the veteran 
functioned quite well, with no evidence of nerve root 
irritation or any neuro-compressive pathology. There was no 
postural deformity in his spine.  As previously mentioned, 
with flare ups, the range of motion of the lumbar spine was 
decreased by 50 percent.  This was associated with a slight 
increase in fatigue, but no other problems.

Prior to the hearing before the undersigned, the veteran 
submitted evidence that included an undated report from a 
private chiropractor.  The chiropractor did not provide a 
range of motion study of the veteran's lumbar spine.  He 
reported that the lumbar segment dynamics revealed decreased 
anterior-posterior translation.  There was a loss of end-
field-joint-play in the lower lumbar spine.  The coupled 
segment motion was intact.  The chiropractor observed that 
the veteran had muscular pain at rest, during movement, and 
he demonstrated decreased ranges of motion in all planes.  
There was no crepitation or bruits to spinal joint 
auscultation, and there was no gross atrophy of the torso 
muscles.  There was mild myofascial pain and tenderness to 
soft tissue palpation and of the erector spinae musculature.  
There was tenderness to bony palpation over the PSIS and 
sacroiliac joint.  There was pain to spinous pressure 
testing.  The chiropractor diagnosed the veteran with lumbar 
sprain/strain secondary to a motor vehicle accident.  Full 
spinal x-ray views were negative for apparent fracture, 
dislocation, or osseous pathology. 

According to a January 2001 VA examination report of the low 
back, the lumbar spine had forward flexion to 80 degrees; 
backward extension to 20 degrees; rotation to the left to 20 
degrees; and rotation to the right to 20 degrees.  After 
reviewing the veteran's claims file, the examiner described 
some pain on range of motion on the flexion portion of the 
examination.  An x-ray study of the lumbosacral spine 
revealed a very slight loss of height anteriorly demonstrated 
at L2-3, possibly consistent with the previous history of 
fracture.  There were no other congenital abnormalities 
identified or traumatic abnormalities apart from these 
findings.  The examiner assessed that, at the current time, 
the veteran had some pain with flareups that likely increased 
his pain 10-15 percent.  Right lower extremity weakness was 
not likely due to his low back disorder.  He had some 
stiffness in his back and a slight decrease in range of 
motion.  The veteran had some fatiguability and lack of 
endurance and inability to walk long distances, although the 
examiner opined that this may also be related to his knee 
disorder more than his back.  

This evidence does not more nearly approximate severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  It also does not more nearly 
approximate severe limitation of motion of the lumbar spine.

Therefore, the preponderance of the evidence is against a 
rating in excess of 20 percent pursuant to the old 
regulations.

The Board further finds that a rating in excess of 20 percent 
rating is not warranted pursuant to the amended regulations 
effective September 26, 2003.

According to an April 2004 VA examination report of the low 
back, the lumbar spine had forward flexion to 85 degrees; 
backward extension to 30 degrees; and left bending to 40 
degrees; right bending to 40 degrees.  The impression was 
persistent low back pain with a history of compression 
fractures at L2-3.  The examiner commented that there was a 
10 percent magnification of pain in flare-ups and 10 percent 
reduction in range of motion after repetitive movements.  The 
examiner opined that the veteran demonstrated weakened 
movements and excess fatigability after repetitive movement; 
however, there was no evidence of incoordination.  

The Board finds that the limitation of motion reflected in 
the evidence dated from September 26, 2003, does not more 
nearly approximate severe limitation of motion of the lumbar 
spine.  The Board further finds that a rating in excess of 20 
percent is not warranted under the revised regulations.  As 
noted, there is no medical evidence for the period from the 
effective date of the revised regulations that more nearly 
approximates the criteria for a rating in excess of 20 
percent.  Accordingly, the disability does not warrant more 
than the assigned evaluation of 20 percent.

The foregoing evidence weighs against the veteran's claim and 
there is no competent evidence of record contravening these 
limitation of motion findings.  The Board is not competent to 
render medical determinations that are not solidly grounded 
in the record.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for residuals of a compression fracture at L2-3 
prior to and since January 15, 1997. See also DeLuca, 8 Vet. 
App. 202.  Nevertheless, the pain and functional impairment 
described above does not warrant the assignment of a rating 
in excess of 20 percent.  

Furthermore, the preponderance of the evidence is against a 
finding of intervertebral disc syndrome of the lumbar spine 
that is medically related to the veteran's service-connected 
lumbar strain, therefore an evaluation for this disorder is 
not warranted.

The Board has considered the statements submitted by the 
veteran and his representative as well as the testimony 
before the undersigned, regarding the severity of the low 
back strain.  Mere contentions of the veteran, no matter how 
well meaning, without supporting medical evidence that would 
etiologically relate the condition with conditions documented 
while in service, or service in general, is not competent 
medical evidence.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Simply stated, the 
appellant does not have the medical expertise to diagnose a 
claimed disorder and medically determine its severity.   

The Board has also considered whether this issue should be 
referred to the director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
manifestations of the veteran's lumbar disorder are not in 
excess of those contemplated by the schedular criteria.  

As a final note, the Board notes that the disability under 
consideration also is not shown to be so exceptional or 
unusual as to warrant assignment of the maximum 100 percent 
rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1).  Simply stated, there is no showing of marked 
interference with employment (i.e., beyond that contemplated 
in the 20 percent rating herein assigned), frequent periods 
of hospitalization, or evidence that the disability otherwise 
has rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

In sum, there is no indication in the record that the average 
industrial impairment from the residuals of a compression 
fracture at L2-3would be in excess of that contemplated by 
the assigned evaluation.  Therefore, the Board has concluded 
that referral of this issue for extra-schedular consideration 
is not warranted.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for degenerative joint disease (DJD) of 
the arms (not including the shoulders) is denied.  

Service connection for degenerative joint disease (DJD) of 
the legs (not including the knees) is denied.  

A rating in excess of 20 percent for residuals of a 
compression fracture at L2-3is denied.




____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


